Case 1:19-cv-05284-ENV-VMS Document 31 Filed 12/28/20 Page 1 of 1 PageID #: 118




    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK

    Poulmentis et al. Plaza Patisserie, Inc.        Index No. 19 cv 5284

                      Plaintiff,                    MOTION TO WITHDRAW AS
                                                    COUNSEL
    -against-

    Plaza Patisserie, Inc. et al.
                     Defendants.

           Daniel A. Tannenbaum, Esq. the undersigned counsel, respectfully moves to
    withdraw as counsel for Plaintiff(s) in the above-captioned matter, as his last day of
    employment with the law firm of Michael Faillace & Associates, P.C. was Wednesday,
    December 23, 2020.

           Michael Faillace & Associates, P.C. will continue to represent the Plaintiff (s) in
    this matter, and no party will be prejudiced if this Motion is granted.

           WHEREFORE, the undersigned counsel respectfully requests that this Court
    permit Daniel A. Tannenbaum to withdraw as counsel for the Plaintiff(s) in this matter.

    Dated:
    New York, New York                           Respectfully Submitted,
    December 28, 2020
                                                 /s/ Daniel A Tannenbaum
                                                 Daniel A. Tannenbaum, Esq.
                                                 Michael Faillace & Associates, P.C.
                                                 60 East 42nd Street, Suite 4510
                                                 New York, New York 10165
                                                 Attorneys for Plaintiff
